(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, de la transcripción de la evidencia aparece que no habiendo comparecido el acusado al ser llamado el easo para juicio, él marshal informó á la-'corte dé distrito del ni ocio' siguiente í
*985‘1 S'eñoi Joea, Joan Garnacha eg mt aeasadcr qtta reárele en la Playa de Hu-maeao. Fueron citados los fiadores de dicho acusado, informando el Sr. Pas-casio Canales a la Policía de la Playa que este joven estaba trabajando ambu-lante en una embarcación y que no había podido ser localizado junto con el testigo del Puebla, Plácida Martínez, que también está trabajando en esa em-barcación. Solamente está aquí el polieía Estrella, como testigo del Pueblo, pero el acusado no ha podido ser localizado por el Sr. Canales, que es uno de los fiadores. Los dos fiadores fueron citados.”
Por CUANTO, el juicio se celebró y la sentencia se dictó el mismo día en ausencia del acusado, sin que éste fuese representado por abo-gado, y sin que apareciera’ de la prueba practicada que el supuesto delito fuese cometido dentro del distrito judicial de Humacao, ha-biendo recomendado el fiscal de esta corte que la sentencia apelada sea revocada y que el acusado sea absuelto.
PoR TANTO, se revoca la sentencia apelada que dictó el juez de distrito de Humacao el 16 de marzo de 1936, y se absuelve al acusado del delito imputádole. , .
Log Jueces Asomados señores Wolf y Córdova Dávila no intervinieron.